Case 0:20-cv-60114-RS Document 12 Entered on FLSD Docket 04/29/2020 Page 1 of 1



 IN THE UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF FLORIDA
 -----------------------------------------------------------------x
 ZHEJIANG DONGRI IMPORT & EXPORT                                            CM/ECF
 CO., LTD., d/b/a Pilot Optics,
                                                                            Civil Action No.:
                                    Plaintiffs,                             20-CV-60114-RS
           -against-
                                                                            Hon. Rodney Smith, USDJ
 NEOPTX LLC,
                                              Defendant.
 -----------------------------------------------------------------x

                   Notice of Plaintiff’s Motion to Correct Filing of March 9, 2020
           Please take notice that plaintiff hereby requests that the court accept for filing, as a

 supplement to Docket Entry No. 10 (to wit, Plaintiffs’ First Motion for Default Judgment), the

 attached declaration in support thereof dated March 9, 2020 of attorney Jean-Claude Mazzola,

 and accompanying memorandum of law in support of the motion for default, on the ground that

 such declaration and supporting memorandum were inadvertently omitted from the March 9th

 filing.

           This motion will be made on a date to be determined, before the Honorable Rodney

 Smith, USDJ, at the United States Courthouse at 299 East Broward Boulevard, Courtroom 310B,

 Chambers 310A, Fort Lauderdale, Florida 3330.

 Dated: New York, New York                                            MAZZOLA LINDSTROM LLP
        April 29, 2020
                                                                      /s/ Jean-Claude Mazzola
                                                                      Jean-Claude Mazzola
                                                                      Attorneys for plaintiff
                                                                      1350 Avenue of the Americas, 2nd Floor
                                                                      New York, NY 10019
                                                                      Tel: (646) 216-8585
                                                                      jeanclaude@mazzolalindstrom.com
